Order filed May 11, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00602-CV
                                  ____________

                         CHRISTINE E. REULE, Appellant

                                          V.

                   COLONY INSURANCE COMPANY, Appellee


                       On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2007-46357A


                                     ORDER

      The clerk’s record was filed August 15, 2011. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The
record does not contain Appellant Christine Reule’s Supplemental Response to the
Motion for Summary Judgment filed by Colony Insurance Company.

      The Harris County Harris Clerk is directed to file a supplemental clerk’s record on
or before May 20, 2012, containing Appellant Christine Reule’s Supplemental Response
to the Motion for Summary Judgment filed by Colony Insurance Company.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM